Citation Nr: 0010199	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-05 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
unnegotiated benefits.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran, who had active service from August 1945 to 
October 1947, died on July [redacted], 1991.  The appellant is the 
Yuma County Public Fiduciary, and claims to be charged under 
Arizona law with the administration of the veteran's estate.  

This appeal arises from a decision of the Phoenix, Arizona, 
Regional Office (RO), dated in October 1994, that denied the 
appellant's claim for accrued benefits, and an August 1995 
revised decision encompassed in a supplemental statement of 
the case that denied the appellant's claim for unnegotiated 
benefits in the amount of $232.00.  When this matter was last 
before the Board of Veterans' Appeals (the Board) in July 
1997, it was remanded to the RO for additional development, 
the readjudication of the appellant's claim, and the issuance 
of a supplemental statement of the case.  Following the 
completion of the requested development, a supplemental 
statement of the case of issued in October 1999, and the 
matter was returned to the Board.  It is now ready for 
further appellate review.  
                                  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO to the extent possible.

2.  The veteran died on July [redacted], 1991, and at the time 
of his death was in receipt of an unnegotiated VA benefits payment 
in the amount of $232.00.  

3.  The veteran has no known heirs competent to inherit the 
unnegotiated benefit payment in the amount of $232.00. 

4.  The appellant, in her capacity as a county official 
working for a political subdivision of the United States, has 
not been shown to be the authorized executor or administrator 
of the veteran's estate.  




CONCLUSION OF LAW

Payment of the veteran's unnegotiated VA benefit to the 
appellant, in the amount of $232.00, would constitute a 
direct payment to a political subdivision, and/or a payment 
that would escheat to the state, and is thus precluded as a 
matter of law.  38 U.S.C.A. §§ 5121, 5122 (West 1991); 38 
C.F.R. §§ 3.1(o), 3.1000, 3.1002, 3.1003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter dated July 22, 1991, the Yuma County Acting 
Fiduciary informed the RO that the veteran had died on July 
[redacted], 1991, and returned the veteran's July 1, 1991, benefit 
check in the amount of $232.00.  It was requested that all 
future checks be terminated.

In an Application for Burial Benefits dated in July 1991, 
Sunset Vista Cemetery and Funeral Home sought $335.00 for 
funeral services and casket.  The application was signed by 
the veteran's half brother, as the person who authorized the 
services.  It was noted that the County of Yuma paid $110.00 
for a burial plot, and that the place of burial was the Yuma 
City Cemetery.  The RO, in a letter dated in October 1991, 
informed Sunset Vista Funeral Home that it had authorized 
payment to them of $300.00 for burial allowance and $35.00 
for plot or interment allowance.

The appellant, in a letter dated in July 1994, referred to a 
Statement of Public Fiduciary and Order, and requested 
reimbursement of the veteran's June 1991 benefits check, 
which, as indicated above, had been returned to the VA by the 
Public Fiduciary's Office in July 1991.  The Statement of 
Public Fiduciary and Order, filed July 17, 1991, listed the 
veteran's brother as the known next of kin and indicated that 
he was "unable or unwilling to act in this matter."  
Paragraph 4 stated that funeral arrangements at Sunset Vista 
Funeral Home were "pending."  Pursuant to paragraph 6(f), it 
was ordered that the Yuma County Public Fiduciary Office use 
available funds from the veteran's estate to pay all funeral 
expenses, expenses of last illness, administrative fees and 
expenses.  Any amounts remaining after payment of all 
expenses was to be held in trust by the Public Fiduciary's 
Office pending further order from the court.

In September 1994, the appellant filed a claim for 
reimbursement from accrued amounts due a deceased 
beneficiary.  She noted no surviving classes or information 
relative to expenses of last sickness and burial of the 
beneficiary.

At a hearing dated in May 1995, the appellant indicated that 
she was the public fiduciary that served the veteran under a 
statement of administration in accordance with the Arizona 
Revised Statute to manage, protect, secure, and liquidate the 
veteran's estate, and distribute it according to law.  The 
appellant claimed that the June 1991 benefit check in the 
amount of $232.00 belonged to the veteran's estate, and that 
she was pursuing that amount on behalf of the veteran's 
estate to distribute according to law.

Accrued benefits are generally defined as unpaid periodic 
monetary benefits to which a veteran was entitled at death.  
38 U.S.C.A. § 5121(a) (West 1991); 38 C.F.R. § 3.1000(a) 
(1999).  The applicable law provides an exclusive list of 
persons eligible for payment of accrued benefits upon the 
veteran's death paraphrased as follows:  (1) to the veteran's 
spouse, if living; (2) to the veteran's children (in equal 
shares), if living; or (3) to the veteran's dependent parents 
(in equal shares), if living.  In all other cases, only so 
much of the accrued benefits may be paid as may be necessary 
to reimburse the person who bore the expense of the veteran's 
last sickness and burial.  38 U.S.C.A. § 5121(a)(2), (5) 
(West 1991); 38 C.F.R. § 3.1000(a)(1), (4) (1999).  However, 
no part of any accrued benefits may be used to reimburse any 
political subdivision of the United States for any expenses 
incurred in the last sickness or burial of any beneficiary.  
38 C.F.R. § 3.1002 (1999). "Political subdivisions" include 
"counties, cities or municipalities."  38 C.F.R. § 3.1(o) 
(1999).

While the above provisions provide a means of payment for 
accrued benefits,  38 U.S.C.A. § 5122 (West 1991) governs the 
payment of checks unnegotiated at the time of the veteran's 
death.  That section provides that the VA is to make payment 
of the sum represented by the unnegotiated checks to the same 
classes of persons made eligible for accrued benefits under 
38 U.S.C.A. § 5121 (West 1991), except that any amount not 
paid in that manner shall be paid to the estate of the 
deceased payee unless the estate will escheat.  See also, 38 
C.F.R. § 3.1003 (1999) (emphasis added).  The applicable law 
also provides that there is no limit on the retroactive 
period for which payment of the amount represented by the 
check may be made, and no time limit for filing a claim to 
obtain proceeds of the check or for furnishing evidence to 
perfect a claim.  38 C.F.R. § 3.1003(a)(1) (1999); 38 
U.S.C.A. §§ 5121(c), 5122 (West 1991).  

In the instant case, because the appellant is not a living 
spouse, child, or dependent parent of the veteran, and 
because no other eligible individual has filed a claim for 
the unnegotiated benefit, the unnegotiated benefit must be 
paid to the estate of the deceased payee unless the estate 
will escheat.  38 U.S.C.A. §§ 5121, 5122; 38 C.F.R. §§ 
3.1000, 3.1003.  "Escheat" is defined as a reversion of 
property to the state in consequence of a want of any 
individual competent to inherit.  Blacks Law Dictionary (6th 
ed. 1990).  

In that regard, it is noted that there are indications in the 
record, dated in November 1986 and March 1987, that the 
veteran may have had at least one son, and also an indication 
dated in 1991, that the veteran may have had a half brother.  
Thus, the Board was put on notice of the existence of 
potential heirs of the veteran.   

The Board notes further that although in a July 1991 
Statement of Public Fiduciary, it was indicated that the 
appellant was the executor or administrator of the veteran's 
estate there is also of record a request that an Order be 
issued from the Court authorizing the determination of the 
existence of a Will, and that this request called into 
question the possibility that there is a Will in existence in 
which the veteran could have appointed another as the 
executor of his estate.

The Board further notes that the July 1991 Statement of 
Public Fiduciary ordered that available funds be used to pay 
all funeral expenses, expenses of last illness, 
administrative fees and expenses.  Thus, it appears that one 
of the appellant's primary objectives is to pay for expenses 
incurred in the veteran's last sickness or burial.  In this 
regard the Board reemphasizes that the County, as a political 
subdivision, may not be reimbursed for any expenses incurred 
in the last sickness or burial.  38 C.F.R. § 3.1002; 3.1(o).

When the appeal was before the Board in October 1996 and July 
1997, it was remanded to the RO for the express purpose of 
ascertaining whether the veteran had any know heirs competent 
to inherit the unnegotiated benefit at issue, and whether the 
appellant is the authorized executor or administrator of the 
veteran's estate.  The basis for this request was that if 
there was such an heir in existence, VA could pay the 
unnegotiated benefit to the veteran's authorized executor or 
administrator of the estate, but in the absence of the 
existence of such an heir, any payment of such unnegotiated 
benefit would escheat to the state, and thus be precluded 
under the provisions of 38 C.F.R. § 3.1003.  Further, in the 
absence of the verification that the appellant is the 
veteran's authorized executor or administrator, any payment 
to the appellant would have to be construed as a payment to a 
political subdivision, and would also be precluded, but under 
the provisions of 38 C.F.R. § 3.1002.

Significantly, in October 1996 and September 1998, the RO 
directed letters to the appellant at her address of record, 
and to the veteran's "son" and "half-brother" at their 
last known address of record, for the purpose of ascertaining 
whether the veteran had any know heirs competent to inherit 
the unnegotiated benefit at issue, and to verify whether the 
appellant is the veteran's authorized executor or 
administrator.  In each case, the RO received no reply.  

Having received no reply to the determinative questions in 
this case, the Board is left with no recourse but to find as 
a matter of fact that the veteran has no known heirs 
competent to inherit the unnegotiated benefit at issue, and 
to further find that the appellant has not been shown to be 
the authorized executor or administrator of the veteran's 
estate.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim, because any payment of such unnegotiated benefit to 
the appellant would constitute a direct payment to a 
political subdivision, and/or a payment that would escheat to 
the state, and thus be precluded as a matter of law under the 
provisions of 38 C.F.R. §§ 3.1002 and/or 3.1003.  


ORDER

The appellant's claim of entitlement to payment of VA 
unnegotiated benefits in the amount of $232.00, is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 




- 7 -






- 1 -


